Per Curiam.

We agree with the findings, conclusions, and recommendation of the board. Respondent is hereby suspended from the practice of law in the state of Ohio for a period of one year. Execution of the sanction is *104suspended upon the condition that respondent repay Ballinger $5,000 within thirty days of the issuance of this order.1 Costs taxed to respondent.

Judgment accordingly.

Moyer, C.J., A.W. Sweeney, Douglas, Wright, Resnick, F.E. Sweeney and Pfeifer, JJ., concur.

. On January 20, 1993, attorneys for the parties filed with the court a copy of respondent’s cashier’s check in the amount of $5,000 payable to Ballinger.